DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 2 are pending, and are under examination on the merits.  


Response to Arguments/Amendments
Specification
 
Applicant’s amendment to the specification obviates the objection.  The objection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument has been considered, but is not persuasive to overcome the rejection. Specifically, Applicant’s argument is on the ground that the Office looks only to the present application itself for the suggestion to modify the Prinz et al. (i.e. the `237 patent) process in the manner offered by the Office, or use of impermissible hindsight as the rational supporting an obviousness rejection.  Applicant further argues that the results of the present proposed change wherein the Prinz et al. process is changed by adjusting the pH to < 1 or 0.4 - 0.6 (at 20°C) of the mixture of aqueous copper nitrate and zinc nitrate solution before its addition to the suspension is clearly not predictable to the skilled artisan. Small changes have large consequences and the results of changing the pH to < 1 or 0.4 - 0.6 (at 20°C) is no exception.

Applicant’s argument is not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
For the instant case, the aqueous solution (12.8 kg) comprising 2234 g of Cu(NO3)2.2.5H2O (copper nitrate hydrate) and 896 g of Zn(NO3)2.6H2O (zinc nitrate hydrate) disclosed in Example 6 of the `237 patent is an inherently acidic aqueous solution because both Cu(NO3)2 and Zn(NO3)2 are salts made from a strong acid (i.e. HNO3) and a weak base (i.e. Cu(OH)2 and Zn(OH)2), respectively, which is well-known to one ordinary skilled in the art, and taught in college general chemistry.  More importantly, the addition rate of adding the sodium carbonate solution and the aqueous copper nitrate and zinc nitrate solution to the aluminum oxide (i.e. Al2O3) suspension was adjusted in such a manner that the pH of the resulting reaction mixture was maintained within the range from 7.9 to 8.1 at 70 °C disclosed in the `237 patent reads on Applicant’s claims 1-2, wherein the reaction mixture is maintained at pH of 7.5-8.5 during the mixing.   The reaction condition for producing the catalyst of Applicant’s claims 1-2, and the reaction condition for the process of the `237 patent is substantially same.  Therefore, the method of successfully preparing the catalyst containing Cu, Zn, and Al without adjusting the pH to < 1 or 0.4 - 0.6 (at 20°C) of the mixture of aqueous copper nitrate and zinc nitrate solution before its addition to the suspension is predictable.   The difference of adjusting the mixture of the aqueous copper nitrate and zinc nitrate solution to a pH<1 (claim 1) or 0.4-0.6 at 20 °C (claim 2) before mixing with aqueous sodium carbonate solution and the aqueous aluminum oxide suspension would have been obvious variation to the prior art teaching, because the end point of the adjusted pH within the range from 7.9 to 8.1 is encompassed by the pH of 7.5-8.5 of the reaction mixture defined in the instant claims 1-2.   The catalyst made from the reaction would have been the same catalyst (see pages 5-6 of the previous Office action).  Therefore, the present proposed change by adjusting the pH to < 1 or 0.4 - 0.6 (at 20°C) of the mixture of aqueous copper nitrate and zinc nitrate solution before its addition to the suspension is not unpredictable to the skilled artisan.  Therefore, claims 1-2 would have been obvious over the `237 patent.  The rejection is maintained.


Conclusions
Claims 1 and 2 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731